Citation Nr: 0432916	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-34 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He died in May 2002.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the cause of 
the veteran's death.  In August 2004, the appellant and her 
son testified via videoconference telecommunication before 
C.W. Symanski who is the Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. § 7102 (West 
2002).


REMAND

The veteran died on May [redacted], 2002 at the age of 79.  An 
amended death certificate dated July 2002 lists the immediate 
cause of his death as lung cancer with other significant 
conditions contributing to death, but not related to the 
cause of death, as coronary artery disease, stroke and "Post 
Traumatic Stress Disorder" (PTSD).  At the time of his 
death, the veteran was in receipt of a 70 percent disability 
evaluation for service connected PTSD.  He was not service 
connected for any other disease or disability.

An June 2002 letter from Connie A. Trello, M.D., FCCP, who 
signed the amended death certificate, explained the basis for 
the death diagnosis as follows:

"[The veteran] was a patient of mine who 
recently passed away from metastatic lung 
carcinoma.  He had quite extensive disease.  
His disease process was contributed to by his 
history of post traumatic stress disorder.  
His ability to cope with his severe lung 
dysfunction was significantly compromised by 
his anxiety disorder.  Note that he also had a 
history of coronary artery disease and stroke 
which likely were conditions contributing to 
[the veteran's] death.  These conditions were 
also likely made worse by his post traumatic 
stress disorder."

Another statement by Darly C. Wiley, M.D., written in August 
2002 states as follows:

"[The veteran] was a patient of mine whom I 
followed for approximately one year.  He 
recently passed away from metastatic lung 
carcinoma.  He also had a history of coronary 
artery disease and stroke.  In my opinion, 
his disease process was contributed by his 
history of post traumatic stress disorder."

The Board accepts the above-mentioned evidence as competent 
evidence supporting a nexus between the cause of the 
veteran's death and service connected disability.  The Board, 
however, has determined after reviewing the record that an 
etiological opinion is required to resolve whether the 
service-connected PTSD was of such severity that it 
materially contributed to the cause(s) of the veteran's 
death.  See VBA Fast Letter 01-05 (January 16, 2001), 
Relationship of PTSD or Stress to Cardiovascular Disorders.  
On remand, the RO should address the appellant's request to 
associate with the claims folder the veteran's entire VA 
clinic records available since his discharge from service.  
Additionally, the RO should address the appellant's theory 
that the veteran developed a nicotine dependence secondary to 
his PTSD which materially contributed to the cause(s) of his 
death.  See VAOPGCPREC 6-2003 (Oct. 28, 2003).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should ensure that the veteran's 
complete set of VA clinic records since his 
discharge are associated with the claims 
folder, to include a search for records from 
1945 to March 1986 and from August 1996 to the 
time of the veteran's death.  The RO should 
also contact the appellant and request her to 
submit any evidence in her possession that she 
deems relevant to the claim on appeal.

2.  Upon completion of the above, the RO 
should arrange for the claims folder to be 
reviewed by a cardiologist and a 
pulmonologist.  The claims folder and a copy 
of this remand must be made available to the 
physicians prior to the examination and the 
physicians should indicate in their reports 
that they reviewed the pertinent medical 
records contained in the claims folder.

(a) The RO should first request a 
cardiologist to provide an opinion, based on 
the medical evidence of record and sound 
medical principles, as to (i)whether the 
veteran's service-connected PTSD symptoms were 
of such severity as to affect his ability to 
breath and/or to compromise the integrity of 
his cardiovascular system and (ii) whether it 
is at least as likely as not that that the 
veteran's PTSD caused and/or aggravated an 
underlying cardiovascular disorder and, if so, 
whether it is at least as likely as not that 
such incurrence and/or aggravation materially 
contributed to the cause(s) of the veteran's 
death?

(b) The RO should also arrange for the claims 
folder to be reviewed by a pulmonologist who, 
upon review of the evidence contained in the 
claims file, should be requested to offer an 
opinion as to whether it is at least as likely 
as not that that the veteran's PTSD caused 
and/or aggravated an underlying pulmonary 
disorder and, if so, whether it is at least as 
likely as not that such incurrence and/or 
aggravation materially contributed to the 
cause(s) of the veteran's death?

All opinions expressed must be based on the 
evidence in the claims file and sound medical 
principles.  If for any reason an examiner is 
unable to provide a complete opinion, he/she 
should provide an explanation.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) as well as 38 C.F.R. 
§ 3.159 are fully complied with and satisfied.

4.  Thereafter, the RO should readjudicate the 
appellant's claim on appeal.  In so doing, the 
RO should address the appellant's theory that 
the veteran developed a nicotine dependence 
secondary to his PTSD which materially 
contributed to the cause(s) of his death.  See 
VAOPGCPREC 6-2003 (Oct. 28, 2003).  If any 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional records and evidence.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



